UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1455


In re: GARY WAYNE PRESLEY,

                Petitioner.



               On Petition for Writ of Habeas Corpus
                        (8:11-cv-01553-TLW)


Submitted:   September 27, 2012             Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Wayne Presley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary     Wayne   Presley      has   filed    a   petition       for    an

original writ of habeas corpus, claiming that the State of South

Carolina     does   not   have    jurisdiction       over   him    for     criminal

charges.       This   court      ordinarily    declines     to     entertain      an

original habeas petition filed under 28 U.S.C. § 2241 (2006),

and this case provides no reason to depart from this general

rule.    Moreover, we find that the interests of justice would not

be served by transferring the matter to the appropriate district

court, see 28 U.S.C. § 1631 (2006); Fed. R. App. P. 22(a), as

Presley has previously filed a § 2241 petition in the District

of South Carolina raising the same claims as he does in this

court.     Accordingly,     we    deny    Presley’s    motion      for    leave    to

proceed in forma pauperis and dismiss the § 2241 petition.                        To

the extent that Presley seeks mandamus relief, alleging delay by

a South Carolina state court, we also deny relief.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the    materials    before      the    court    and

argument would not aid the decisional process.


                                                                  PETITION DENIED




                                         2